ALLOWANCE
Claims 2-21 are allowed. Claim 1 was canceled.
The Terminal Disclaimer was approved on 1/19/2022.
The IDS filed 1/26/2022 has been considered and entered by the Examiner.
This application is a continuation of 16/274228 now U.S. 10,803,073 filed 2/12/2019 which claims priority to 13/309166 now U.S. 10,242,066 filed 12/1/2011 which claims priority to provisional applications far back has 10/3/2011.
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance: The claims describe identifying non-allowed patent matter corresponding to a patent examiner from an external patent database comprising office action activity and responses.  The activity and responses are analyzed to determine the instance of at least one allowed claim with corresponding amendment. The examiner associated with the allowed claims is determined and a prosecution profile is generated. The profile includes prosecution analytics comprising an allowed claim and corresponding amendment. The prosecution analytics for a profile is analyzed by the system to determine prosecution metrics for the particular profile. The system then generates a set of claim amendments for a patent matter associated for non-allowed claims using the metrics which are then applied to the set of non-allowed claims thereby identifying the claim amendment differences. The invention improves the generation of analytics and uses them to apply amendments to claims.
The claims also describe significantly more because they generate analytics which are then used to create claim amendments that are applied to the claims with differences identified. This is significantly more than just calculating and storing determined analytics of a patent matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-FR 10:30 am – 7:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
1/28/2022